FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                      JANUARY 21, 2022
                                                                 STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 21

State of North Dakota,                               Plaintiff and Appellee
     v.
Wayne Herbert Martinez,                           Defendant and Appellant

                              No. 20210207

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Per Curiam.

Paul E. Jensen, Assistant State’s Attorney, Mandan, ND, for plaintiff and
appellee.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant.
                              State v. Martinez
                                No. 20210207

Per Curiam.

[¶1] Wayne Herbert Martinez appeals from a criminal judgment in which he
was found guilty of aggravated assault. Martinez argues his constitutional
right to a speedy trial was violated. Martinez did not move to dismiss the
criminal complaint. A defendant who fails to move to dismiss based on a speedy
trial violation and submits to trial forfeits their claim asserting a violation of
their right to a speedy trial. See State v. Jensen, 2021 ND 119, ¶¶ 14-17, 962
N.W.2d 393; State v. Hamre, 2019 ND 86, ¶¶ 6, 14-15, 924 N.W.2d 776; Koenig
v. State, 2018 ND 59, ¶¶ 2, 14-24, 907 N.W.2d 344. After a review of the
arguments properly presented on appeal, we summarily affirm under
N.D.R.App.P. 35.1(a)(7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1